Citation Nr: 1816870	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-28 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to September 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in in New Orleans, Louisiana.

In October 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

VA Treatment Records

A June 2, 2017 deferred rating decision reflects that the Veteran reported treatment at the Baton Rouge VA outpatient clinic in 2000.  The deferred rating decision instructed that the Veteran's treatment records from the New Orleans VA Medical Center for the period from January 1, 2000 to the present should be requested, and that a certification is needed if the records are not available.  However, the record shows that the treatment records have not been obtained, nor is there a certification that the records are not available.  As such, all outstanding VA treatment records must be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).


	(CONTINUED ON NEXT PAGE)
VA Examination

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The record reflects that the Veteran has been diagnosed with lumbar spinal stenosis, bulging lumbar disc, herniated nucleus pulposus, and lumbar spondylosis.  See, e.g., November 2017 private treatment record.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (2017).  

In this case, the August 1969 service enlistment examination noted that the Veteran had mild scoliosis; therefore, the Board finds that a back disability was "noted" when the Veteran was examined, accepted, and enrolled for service.  38 U.S.C. 
§ 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  As the back disability was "noted" at service entrance, the presumption of soundness at entry into service does not attach, and service connection for a back disability may be granted only if it is shown that the back disability worsened in severity beyond its natural progression during service, i.e., was aggravated by service.  38 U.S.C. § 1153 (2012); 38 C.F.R. 
§ 3.306 (2017). 

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993).  The primary question then is whether the preexisting back disability is shown to have increased in severity during active service and, if so, whether the increase was beyond a normal progression.  In explaining the meaning of an increase in disability, the United States Court of Appeals for Veterans Claims has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

The Veteran contends that the preexisting scoliosis of the back was aggravated by physical activities during service.  Specifically, he asserts that prolonged standing, walking up ladders, climbing stairs in a 200-foot tower, carrying heavy equipment, and running aggravated the preexisting scoliosis.  

Service treatment record show no complaints of, or treatment for, the back disability, and the August 1971 service separation examination report showed a normal clinical evaluation of the spine.  The Veteran noted that he was unsure why his back disability was not recorded at service separation, but that to the best of his recollection he mentioned the back disability to the examiner at service separation.  The Veteran advanced that because the disability was documented at service entrance, he would have probably been asked about it at service separation.  See September 2014 VA Form 9. 

The Veteran was not afforded a VA examination in connection with the claim for service connection for a back disability.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that a medical opinion on the question of whether the preexisting scoliosis worsened beyond normal progression during service would be helpful in deciding this claim for service connection based on aggravation of preexisting disability.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the Veteran's back disability, including treatment records from the New Orleans VA Medical Center since 2000.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his back disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.  The examiner must offer an opinion in response to the following:

Is it at least as likely as not that the Veteran's scoliosis, which was noted at service entry, was worsened in severity beyond a normal progression during service?  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




